            Case 3:18-cv-06582-WHA Document 69 Filed 01/04/19 Page 1 of 2



 1 BOERSCH SHAPIRO LLP
   Martha Boersch (State Bar No. 126569)
 2 Mboersch@boerschshapiro.com

 3 Lara Kollios (State Bar No. 235395)
   Lkollios@boerschshapiro.com
 4 1611 Telegraph Ave., Ste. 806
   Oakland, CA 94612
 5 Telephone: (415) 500-6640

 6

 7 Attorneys for Defendant
   James Quach
 8

 9                               UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11
                                    SAN FRANCISCO DIVISION
12
                                               Case No. 18-cv-06582-WHA
13   GENENTECH, INC.,
14                                             NOTICE OF JOINDER AND JOINDER
                       Plaintiff,              OF DEFENDANT JAMES QUACH IN
15                                             ALL DEFENDANTS’ MOTIONS TO
               v.                              DISMISS PURSUANT TO FEDERAL
16                                             RULE OF CIVIL PROCEDURE 12(B)(2)
     JHL BIOTECH, INC. et al.,                 AND 12(B)(6)
17                     Defendant.              Date:      February 14, 2019
18                                             Time:      8:00 a.m.
                                               Dept:      Courtroom 12, 19th Floor
19                                             Judge:     Hon. William H. Alsup

20                                             Complaint Filed: October 29, 2018
                                               Trial Date: Not Set
21

22

23

24

25

26
27

28
                                                        JOINDER IN MOTIONS TO DISMISS
                                                               PURSUANT TO FRCP 12(B)
                                                                Case No. 18-cv-06582-WHA
              Case 3:18-cv-06582-WHA Document 69 Filed 01/04/19 Page 2 of 2



 1 TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEY’S OF RECORD:

 2          PLEASE TAKE NOTICE that on February 14, 2019 at 8:00 am, in the United States District
 3 Court for the Northern District of California, San Francisco Courthouse, Courtroom 9, located at 450

 4 Golden Gate Avenue, San Francisco, California, 94102, Defendant James Quach hereby joins in:

 5          1) Defendant JHL Biotech, Inc.’s Motion to Dismiss Pursuant to Federal Rule of Civil
 6             Procedure 12(b)(2) and 12(b)(6) (Dkt. 57), to the extent applicable to Mr. Quach;
 7          2) Defendant Rose Lin’s Motion to Dismiss Genentech Inc.’s Complaint Under FRCP
 8             12(b)(6) (Dkt. 59), to the extent applicable to Mr. Quach;
 9          3) Defendant Racho Jordanov’s Motion to Dismiss the Complaint Under FRCP 12(b)(6)
10             (Dkt. 62), to the extent applicable to Mr. Quach;
11          4) Defendant John Chan’s Motion to Dismiss Pursuant to Federal Rule of Civil Procedure
12             12(b)(6) (Dkt. 66), to the extent applicable to Mr. Quach; and
13          5) Defendants Xanthe Lam and Allen Lam’s Motion to Dismiss Pursuant to Federal Rules of
14             Civil Procedure 12(b)(6) (Dkt. 67), to the extent applicable to Mr. Quach.
15          This joinder is based upon the Notice of Joinder, the Declaration of Martha Boersch filed
16 herewith, the pleadings and complete files and records in this action, and any additional material and

17 arguments that may be considered by the Court at the hearing of these matters.

18
     Dated: January 4, 2019                             BOERSCH SHAPIRO LLP
19
                                                        _/s/Martha Boersch____________________
20
                                                        Martha Boersch
21
                                                        Attorney for James Quach
22

23

24

25

26
27

28
                                                  1                JOINDER IN MOTIONS TO DISMISS
                                                                          PURSUANT TO FRCP 12(B)
                                                                           Case No. 18-cv-06582-WHA
